Opinion filed January 26,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00360-CR
                                                    __________
 
                       DANIEL
VASQUEZ DOMINGUEZ, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 104th District Court
 
                                                            Taylor
County, Texas
 
                                                    Trial
Court Cause No. 13674-B
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
            Daniel
Vasquez Dominguez has filed a notice of appeal from the trial court’s order
denying Dominguez’s motion requesting free copies of records from the
proceedings involving his 2006 conviction.  We dismiss the appeal. 
            We
wrote Dominguez on December 16, 2011, and informed him that it did not appear
that we had jurisdiction in this case.  We requested that he respond in writing
on or before January 9, 2012, and show grounds to continue this appeal.  Dominguez
has not filed a response showing grounds to continue this appeal; instead, he
filed in this court an original mandamus proceeding, In re Daniel Vasquez
Dominguez, Cause No. 11-12-00007-CR.  An intermediate court of appeals
is not vested with jurisdiction to consider an appeal from an order denying a
request for a free copy of the trial record when such request is not presented
in conjunction with a timely filed appeal.  Self v. State, 122 S.W.3d
294 (Tex. App.—Eastland 2003, no pet.).  Dominguez’s request in this case was
not presented in conjunction with a timely filed appeal from his conviction.  Consequently,
we have no jurisdiction to entertain this appeal.  
            This
appeal is dismissed for want of jurisdiction. 
            
 
                                                                                                PER
CURIAM
 
January 26, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b). 
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.